                                    SIM & DEPAOLA, LLP
                                            Attorneys-at-Law
                                          42-40 Bell Boulevard                   USDC SDNY
                                                Suite 201                        DOCUMENT
                                        Bayside, New York 11361                  ELECTRONICALLY FILED
                                                                                 DOC #:
                                          Tel: (718) 281-0400
                                                                                 DATE FILED: 4/8/2020
                                          Fax: (718) 631-2700

                                                                      April 6, 2020
      VIA ECF
      Honorable Mary Kay Vyskocil, USDJ
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                             Re:            Shawn July v. City of New York, et al.
                                            18-CV-8431 (MKV)

      Your Honor,

              Please accept this joint letter motion from all represented parties requesting a sixty-day
      stay of the above-referenced matter. This stay would extend the due date for plaintiff’s
      opposition to defendants’ motion to dismiss, from April 8, 2020, until June 8, 2020, and the date
      for defendants’ reply, from April 22, 2020, until June, 2020. Plaintiff does not believe any other
      deadlines will be affected by the proposed stay.

              Plaintiff has conferred with defendants and they have joined in this request for a sixty-
      day stay to the proceedings. No previous request to stay the proceedings has been made, but
      plaintiff has previously requested a thirty-day extension of time to submit his opposition to
      defendants’ motion to dismiss, which was granted by this Court.

             Thank you for your consideration of the above.



                                                                   Respectfully submitted,

DENIED without prejudice to renewal. The application does
                                                                   /s/ Samuel C. DePaola
not state why the request is being made.
                                                                   Samuel C. DePaola, Esq.
                                                                   sdepaola@simdepaola.com

     4/8/2020
